EXHIBIT 10(a)

DARDEN RESTAURANTS, INC.

MANAGEMENT AND PROFESSIONAL

INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE

PART I.

 

DEFINITIONS

   1

    A.

 

Actively Employed

   1

    B.

 

Additional Incentive Award

   1

    C.

 

Agent

   1

    D.

 

Award

   1

    E.

 

Base Incentive Award

   1

    F.

 

Board

   1

    G.

 

Change of Control

   1

    H.

 

Committee

   1

    I.

 

Common Stock

   2

    J.

 

Company

   2

    K.

 

Consolidated Earnings

   2

    L.

 

Management Employee

   2

    M.

 

Matching Restricted Stock

   2

    N.

 

Original Deposit

   2

    O.

 

Participant

   2

    P.

 

Plan

   2

    Q.

 

Plan Year

   2

    R.

 

Professional Employee

   2

    S.

 

Stock Matching

   2

    T.

 

Stock Matching Provisions

   3

PART II.

 

GENERAL PROVISIONS

   3

    A.

 

Objective Of The Plan

   3

    B.

 

Eligibility

   3

    C.

 

Participation

   3

PART III.

 

BASE INCENTIVE AWARDS

   3

    A.

 

Individual Performance

   3

    B.

 

Corporate Performance

   4

    C.

 

Determination Of Amounts Of Award

   4

PART IV.

 

ADDITIONAL INCENTIVE AWARDS

   5

    A.

 

Cash Or Other Awards

   5

    B.

 

Participation In Stock Matching

   5

PART V.

 

DEFERRAL OF CASH INCENTIVE AWARDS

   6

PART VI.

 

PLAN ADMINISTRATION

   7

 

i



--------------------------------------------------------------------------------

PART I

DEFINITIONS

 

A. Actively Employed

The term “Actively Employed” means the Participant is deemed to be an active
employee of the Company, as determined in accordance with the Company’s policies
and procedures, provided that the period during which a Participant is “Actively
Employed” will not include any leave of absence period, except as otherwise
determined by the Company’s policies and procedures.

 

B. Additional Incentive Award

The term “Additional Incentive Award” means a Participant’s additional incentive
award granted under Part IV of this Plan.

 

C. Agent

The term “Agent” means the Company or such other entity as the Committee may
designate to fulfill the responsibilities of “Agent” under this Plan.

 

D. Award

The term “Award” means any Base Incentive Award and/or Additional Incentive
Award granted under this Plan.

 

E. Base Incentive Award

The term “Base Incentive Award” means a Participant’s base incentive award
granted under Part III of this Plan.

 

F. Board

The term “Board” means the Board of Directors of the Company.

 

G. Change of Control

The term “Change of Control” means the occurrence of any of the following
events:

 

  (i) any person (including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934) becoming, directly or indirectly, the
beneficial owner of twenty percent (20%) or more of the shares of stock of the
Company entitled to vote for the election of directors;

 

  (ii) as a result of or in connection with any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of the
Company just prior to such event shall cease to constitute a majority of the
Company’s Board of Directors; or

 

  (iii) the stockholders of the Company approve an agreement providing for a
transaction in which the Company will cease to be an independent publicly-owned
corporation or a sale or other disposition of all or substantially all of the
assets of the Company occurs.

 

H. Committee

The term “Committee” means the Compensation Committee of the Board.

 

1



--------------------------------------------------------------------------------

I. Common Stock

The term “Common Stock” or “Stock” means the common stock of the Company.

 

J. Company

The term “Company” means Darden Restaurants, Inc. and its subsidiaries.

 

K. Consolidated Earnings

The term “Consolidated Earnings” means consolidated net income for the year for
which an Award is made, adjusted to omit the effects of unusual and
extraordinary items, discontinued operations and the cumulative effects of
changes in accounting principles, all as shown on the audited consolidated
statement of earnings of the Company and its subsidiaries and as determined in
accordance with generally accepted accounting principles.

 

L. Management Employee

The term “Management Employee” means any active key management employee of the
Company or its subsidiaries, to the extent designated by the Senior Vice
President, Human Resources, including such members of the Board and the Chairman
as are actively employed by the Company or its subsidiaries.

 

M. Matching Restricted Stock

The term “Matching Restricted Stock” means shares described in Part IV(B) of
this Plan.

 

N. Original Deposit

The term “Original Deposit” means shares deposited pursuant to Part IV(B) of
this Plan.

 

O. Participant

The term “Participant” means an individual selected to be a Participant in
accordance with Part II of this Plan.

 

P. Plan

The term “Plan” means the Darden Restaurants, Inc. Management and Professional
Incentive Plan, formerly known as the Darden Restaurants, Inc. Management
Incentive Plan.

 

Q. Plan Year

The term “Plan Year” means the Company’s fiscal year.

 

R. Professional Employee

The term “Professional Employee” means any professional employee to the extent
designated by the Vice President, Compensation.

 

S. Stock Matching

The term “Stock Matching” means incentive compensation in the form of Common
Stock made available by the Company on the condition the Participant deposits a
specified amount of Common Stock with the Company.

 

2



--------------------------------------------------------------------------------

T. Stock Matching Provisions

The term “Stock Matching Provisions” means the provisions set forth in Part
IV(B) of this Plan.

PART II

GENERAL PROVISIONS

 

A. Objective Of The Plan

It is the intent of the Company to provide financial rewards to key management
and professional employees in recognition of individual contributions to the
success of the Company under the provisions of this Plan. As such, the Committee
has designed this Plan to accomplish such objectives. Participant Awards will be
based on the comparative impact of the Participant’s position to the overall
corporate results as measured by the degree to which the individual is able to
affect division/subsidiary, group and corporate results.

 

B. Eligibility

Any Management Employee and any Professional Employee will be eligible to
participate in the Plan. Eligibility will not carry any rights to participation
nor to any fixed Awards under the Plan.

 

C. Participation

As early as possible in each Plan Year, management will recommend a list of
proposed Participants in the Plan, and the Committee thereupon will determine
those who have been selected as Participants for the current Plan Year.
Participants will be those persons holding positions, which significantly affect
operating results, while providing the opportunity to contribute to current
earnings and the future success of the Company. During the year, other
Participants may be added because of promotion or for other reasons warranting
their inclusion, and Participants may be excluded from active participation
because of demotion or other reasons warranting their exclusion. In order to
receive an Award, a Participant must be Actively Employed as of the end of the
Plan Year for which such Award is made, unless the Participant’s termination is
due to death or retirement on or after age 55 and 10 years of service during the
Plan Year. In all events in which a Participant is eligible to receive an Award,
the Award will be prorated based on the total days employed during the Plan Year
in a position eligible for participation in the Plan.

PART III

BASE INCENTIVE AWARDS

The size of a Participant’s Base Incentive Award under this Plan will be based
on both individual and corporate performance, relative to pre-established
performance objectives.

 

A. Individual Performance

Individual performance for the Plan Year will be determined as follows:

 

  1. At the beginning of each Plan Year, each Participant will develop written
objectives for the year, which are directly related to specific job
accountabilities.

 

  2. The individual objectives will be reviewed with each Participant’s
supervisor for acceptance and will become the primary basis for establishing the
individual’s performance for the year. For the Chief Executive Officer, such
objectives will be reviewed and approved by the Committee.

 

3



--------------------------------------------------------------------------------

  3. Near the end of each Plan Year, each Participant will submit to his or her
supervisor, a summary of accomplishments related to individual performance
during the year. Based on this information and other information related to
individual performance or job accountabilities, the supervisor will assess the
individual’s performance.

 

B. Corporate Performance

At the beginning of each Plan Year, the Committee will establish corporate
and/or unit performance targets, and near the end of each Plan Year, the
Committee will establish corporate and/or unit performance ratings, based on
generally accepted performance measures to be selected by the Committee such as,
but not limited to, earnings per share, return on cash, return on sales, cash
flow, market share, revenue growth, earnings growth, return on gross investment,
total shareholder return and operating profits.

 

C. Determination Of Amounts Of Award

The Committee acting in its discretion, subject to the maximum amounts set forth
below, will determine the amounts of Awards to Participants for any Plan Year.
Such determinations, except in the case of the Award for the Chairman of the
Board, will be made after considering the recommendations of the Chairman and
such other matters as the Committee will deem relevant. The Committee’s
determination of Awards for any Plan Year shall be made no later than the 90th
day of the Plan Year. Any Award which is granted for a period of more than one
Plan Year shall be made no later than the 90th day of the first Plan Year.

Notwithstanding the foregoing, the maximum Awards payable with respect to any
Plan Year to any Participant will not exceed two tenths of one percent (0.2%) of
the Company’s annual sales for such year (as reflected in the Company’s annual
audited financial statements for such year). For this purpose, the value of the
Common Stock, restricted stock or restricted stock units that are part of any
Award will be based on the fair market value of the Common Stock subject to the
Award on the date the Award is made. In all events, however, any Award in the
form of cash shall not be paid, and any Award in the form of Common Stock,
restricted stock or restricted stock units shall be forfeited, unless the
Company has Consolidated Earnings for the Plan Year for which the Award is
granted. Further, an Award based on a period of more than one year will be
limited to the aggregate Consolidated Earnings and sales of the Company for such
period of years, excluding any year which the Company has no Consolidated
Earnings.

Any Award in the form of cash shall not be paid, and any Award in the form of
Common Stock, restricted stock or restricted stock units shall remain subject to
risk of forfeiture, until: (a) the Committee receives assurances from both the
Company’s Chief Financial Officer and its independent accountants that the
Company has achieved Consolidated Earnings for the Plan Year(s) and that the
amount of such Award does not exceed the applicable limitation under this Part
III; and (b) the Committee certifies in writing to the Board that the
Consolidated Earnings have been achieved and the applicable limitation has not
been exceeded.

Awards will be paid in cash, Common Stock, restricted stock or restricted stock
units, or any combination of the foregoing, as determined by the Senior Vice
President, Human Resources. Any such Common Stock, restricted stock or
restricted stock units shall be issued pursuant to the terms of the Company’s
Stock Option and Long-Term Incentive Plan of 1995, Restaurant Management and
Employee Stock Plan of 2000, 2002 Stock Incentive Plan or any successor plan or
plans, each as may be amended from time to time.

 

4



--------------------------------------------------------------------------------

PART IV

ADDITIONAL INCENTIVE AWARDS

 

A. Cash Or Other Awards

Subject to the terms and conditions of Part III of this Plan and, where
applicable, to the Stock Matching Provisions, a Management Employee is eligible
to receive an Additional Incentive Award in the form of cash, or if so
determined by the Senior Vice President, Human Resources, Common Stock,
restricted stock or restricted stock units, or any combination of the foregoing.
Any Additional Incentive Award, or any part thereof, may be made subject to the
Stock Matching Provisions if so determined by the Senior Vice President, Human
Resources.

 

B. Participation In Stock Matching

If an Additional Incentive Award, or any part thereof, is designated as being
made subject to the Stock Matching Provisions, then the following provisions
shall apply:

 

  1. A Management Employee under age 55 as of the last day of the Plan Year who
is selected to participate in the Stock Matching Provisions of the Plan may do
so by depositing shares of Common Stock based on a percentage of his or her Base
Incentive Award, which percentage the Committee will set on an annual basis.
Such percentage may vary by employee group and from year to year.

 

  2. Participants age 55 or over as of the last day of the Plan Year who are
selected for Stock Matching may elect full, partial or no participation in the
Stock Matching Provisions, with immediate cash payments being made in an amount
equal to 60% of the amount of the Base Incentive Award otherwise eligible for
Stock Matching for which the employee has elected to receive cash payment in
lieu of Stock Matching.

 

  3. The Company will notify each Management Employee who participates in the
Stock Matching Provisions of the maximum number of shares of Common Stock which
he or she is permitted to deposit under the Plan, and each Participant may
choose to deposit all or any portion of the number of shares permitted to be
deposited. Participants may make their Original Deposit at any time after they
receive their Base Incentive Award, but, to participate in the Stock Matching
Provisions of this Plan, Participants must deposit such shares with the Agent no
later than the December 31 immediately following the end of the Plan Year for
which the Base Incentive Award has been paid.

 

  4. Any Participant who dies, retires on or after attaining age 65, elects
early retirement after attaining age 55 and completing 10 years of service, or
is permanently disabled and unable to work as determined by the Senior Vice
President, Human Resources, either during a Plan Year or prior to the final date
for depositing the Original Deposit shares for such Plan Year (December 31),
will not be eligible to participate in the Stock Matching Provisions, but
instead, such Participant, or the Participant’s legal representative, will
receive an Additional Incentive Award in Stock or cash, as determined by the
Senior Vice President, Human Resources, for the Plan Year in an amount equal to
the amount otherwise eligible for Stock Matching.

 

  5. On or before the December 31 immediately preceding the end of the Plan
Year, Participants must notify the Company in writing of the applicable
participation alternatives elected under the Stock Matching Provisions.
Elections regarding Stock Matching participation are effective for the current
Plan Year.

 

  6.

As soon as practical following the Original Deposit by a Participant, the
Company will match these shares and either deposit with the Agent for the
Participant’s account matching Common Stock for each share of the Original
Deposit or evidence the issuance of matching Common Stock

 

5



--------------------------------------------------------------------------------

 

for each share of the Original Deposit in book entry form as reflected on the
master stockholder records of the Company. All such deposited Stock will be
Matching Restricted Stock, which will be delivered to the Participant upon
vesting. Matching Restricted Stock shall have such terms as may be determined
from time to time pursuant to the terms of the applicable plan under which such
Matching Restricted Stock is issued; provided, however, that any Matching
Restricted Stock granted prior to June 19, 2003 shall include the following
terms:

The vesting period will be from one (1) to ten (10) years (the “Restricted
Period”) as determined by the Committee, and may be accelerated based on
performance goals established by the Committee. In the event of termination
after attainment of age 55 and 10 years of service but prior to the completion
of the Restricted Period, provided the Participant leaves his or her shares, if
any, on deposit, the Participant will vest in all corresponding shares of
Matching Restricted Stock as of the earlier of attainment of age 65 or the end
of the Restricted Period. If the Company terminates the Participant’s employment
involuntarily and not for cause (as determined by the Committee) prior to the
completion of the Restricted Period, and the sum of the Participant’s age and
years of service with the Company equals or exceeds seventy (70), any shares
that have not vested on the date of termination of the Participant’s employment
but that would have vested within two (2) years from the date of termination if
the Participant’s employment had continued shall become immediately vested on
the date of the Participant’s termination of employment. In the event the
Original Deposit Stock is withdrawn or a required deposit was not made, all
Matching Restricted Stock will be forfeited to the Company. If termination of
employment occurs prior to attainment of age 55 and completion of 10 years of
service or prior to the time that the sum of the Participant’s age and years of
service with the Company equals or exceeds seventy (70), and prior to completion
of the Restricted Period (except for death), such Matching Restricted Stock will
be forfeited to the Company. In the event of the death of a Participant prior to
vesting in the Matching Restricted Stock, a pro-rata portion of such shares will
vest and be delivered to the Participant’s beneficiary, based on the ratio of
the number of months during which the shares were on deposit prior to the
Participant’s death to the number of months in the Restricted Period, with all
remaining shares being forfeited. In the event of the death of a Participant
prior to completion of a performance cycle, as established in accordance with
the terms of a performance accelerated vesting schedule, a pro-rata portion of
such shares will vest and be delivered to the Participant’s beneficiary, at the
end of the performance cycle, based on the ratio of the number of months during
which the shares were on deposit prior to the Participant’s death to the number
of months completed in the performance cycle, with all remaining shares being
forfeited.

 

  7. A Participant may temporarily withdraw all or a portion of the shares on
deposit for all Plan Years (other than Matching Restricted Stock) in order to
exercise Company stock options, subject to an equal number of shares of Common
Stock being immediately re-deposited with the Agent after such exercise.

PART V

DEFERRAL OF CASH INCENTIVE AWARDS

Subject to rules adopted by the Committee, a Participant may elect to defer all
or a portion of a cash Award during each calendar year in accordance with the
terms and conditions of the Company’s FlexComp Plan or any successor plan.

In order to defer all or a portion of the cash Award for a particular bonus
period, a Participant must make a valid election under the FlexComp Plan by
executing and filing a deferral election form with the Company pursuant to the
terms of the FlexComp Plan.

 

6



--------------------------------------------------------------------------------

PART VI

PLAN ADMINISTRATION

This Plan will be effective in each fiscal year of the Company and will be
administered by the Committee and the Committee will have full authority to
interpret the Plan. Such interpretations of the Committee will be final and
binding on all parties, including the Participants, survivors of the
Participants, and the Company.

The Committee will have the authority to delegate the duties and
responsibilities of administering the Plan, maintaining records, issuing such
rules and regulations as it deems appropriate, and making the payments hereunder
to such employees or agents of the Company as it deems proper.

The Board, or if specifically delegated, its delegate, may amend, modify or
terminate the Plan at any time, provided, however, that no such amendment,
modification or termination will adversely affect any benefit earned (but not
necessarily vested) under the Plan prior to the date of such amendment or
termination, unless the Participant, or the Participant’s beneficiary, becomes
entitled to an amount equal to or greater than the value of the adversely
affected portion of such benefit under another plan, program or practice adopted
by the Company. Notwithstanding the above, an amendment, modification, or
termination affecting previously accrued benefits may not occur after a Change
of Control without the written consent of a majority of the Participants
determined as of the day before such Change of Control.

This paragraph applies only to a Participant who at any time was or is
designated as an officer-level employee in the Company payroll system with the
Peoplesoft identifier “OFC” or its equivalent. Notwithstanding the provisions of
Parts III, IV and V of this Plan, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee determines that a
Participant knowingly participated in such fraud, then the Committee may, in its
sole and absolute discretion, at any time within two years following such
restatement, require such Participant to, and such Participant shall immediately
upon notice of such Committee determination, return to the Company any cash
payments, Awards (including cash dividends) or cash in the amount of any
proceeds received by such Participant or such Participant’s personal
representative from the disposition or transfer of any such Awards received by
such Participant or such Participant’s personal representative pursuant to Parts
III, IV and V of this Plan, in each case during the period commencing two years
before the beginning of the restated financial period and ending on the date of
such Committee determination. In addition, all of such Participant’s rights to
any cash payments or Awards under this Plan that are not vested on the date that
the Committee makes such determination shall be immediately and irrevocably
forfeited, including rights to receive any dividends with respect to any Awards
made pursuant to Parts III, IV and V of this Plan. The Committee shall have the
authority and discretion to make any determination regarding the specific
implementation of this provision with respect to such Participants.

In the event the Company will effect one or more changes, split-ups or
combinations of shares of Common Stock or one or more other like transactions,
the Board or the Committee may make such adjustment, upward or downward, in the
number of shares of Common Stock to be deposited by the Participants as will
appropriately reflect the effect of such transactions.

In the event the Company will distribute shares of a subsidiary of the Company
to its stockholders in a spin-off transaction, the shares of stock of the
subsidiary distributed to Participants, which are attributable to Restricted
Stock, will be vested and delivered to the Participants subject to any specific
instructions of the Committee.

Except as otherwise provided in this Plan, neither any benefit payable hereunder
nor the right to receive any future benefit under the Plan may be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process. If any attempt is made to do so, or if a person
eligible for any benefits becomes bankrupt, the Committee, in its sole
discretion, may terminate the interest under the Plan of the person affected and
may cause the interest to be held or applied for the benefit of one or more of
the dependents of such person or may make any other disposition of such interest
that it deems appropriate.

All questions pertaining to the construction, validity and effect of the Plan
will be determined in accordance with the laws of the State of Florida and the
laws of the United States.

 

7



--------------------------------------------------------------------------------

Approved by sole stockholder on February 27, 1995, effective May 28, 1995

Amended May 23, 1996

Approved by shareholders September 19, 1996

Amended June 21, 1999

Amended June 21, 2000 effective as of June 1, 2000, subject to shareholder
approval

Approved by shareholders September 20, 2000

Amended June 19, 2003

Amended December 17, 2008

 

8